[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON DEFENDANT'S MOTION FOR ARTICULATION (No. 113)AND MOTION FOR EXTENSION OF TIME (No. 112)
On June 24, 1996, this court granted the defendant's motion to strike the plaintiff's second and third counts. The instant motion, No. 113, seeks an articulation of this court's decision.
I. DEFENDANT'S MOTION FOR ARTICULATION (No. 113)
CT Page 5149-XXXX
The plaintiff's second count is captioned covenant of good faith and fair dealing. "The covenant of good faith and fair dealing presupposes that the terms and purpose of the contract are agreed upon by the parties and that what is in dispute is a party's discretionary application or interpretation of a contract term." Neiditzv. Housing Authority, 43 Conn. Sup. 283, 294, 654 A.2d 812, affirmed231 Conn. 598 (1995).
The plaintiff's complaint fails to sufficiently allege the dispute over the discretionary application or interpretation of a contract term. Accordingly, the second count must be and is stricken.
The plaintiff's third count is a CUTPA cause of action. Pursuant to Connecticut General Statutes § 42-110c(a) and Connelly v. HousingAuthority, 213 Conn. 354, 567 A.2d 1212 (1990), the defendant housing authority is exempt from a CUTPA action. Accordingly, the plaintiff's third count must be and is stricken.
II. DEFENDANT'S MOTION FOR EXTENSION OF TIME (No. 112)
The defendant's motion for an extension of time to file the motion to reargue is hereby denied.
It is so ordered,
SALVATORE ARENA, J.